     CASE 0:18-cv-02894-ECT-DTS Document 14 Filed 10/29/18 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
  ____________________________________________________________________


JERALD BOITNOTT,                                 Case No. 18-cv-02894-ECT-DTS

               Plaintiff,
                                                      DISCLOSURE STATEMENT
         v.

ALDI Inc. d/b/a ALDI Foods and
806 4th Street, LLC,

            Defendants.
  ____________________________________________________________________


                              DISCLOSURE STATEMENT

         In accordance with Fed. R. Civ. P. 7.1, ALDI Inc. d/b/a ALDI Foods certifies that

there is no parent corporation or publicly held corporation owning 10% or more of its

stock.

 Dated: October 29, 2018                     Respectfully submitted,

                                             BUCHANAN INGERSOLL & ROONEY PC

                                             /s/ Christian C. Antkowiak
                                             Christian C. Antkowiak (PA # 209231)

                                             (Admitted pro hac vice)
                                             One Oxford Centre
                                             301 Grant Street, 20th Floor
                                             Pittsburgh, PA 15219
                                             Phone: 412-562-3988
                                             Fax: 412-562-1041
                                             christian.antkowiak@bipc.com
CASE 0:18-cv-02894-ECT-DTS Document 14 Filed 10/29/18 Page 2 of 2



                             SAPIENTA LAW GROUP PLLC

                             Sonia Miller-Van Oort (#278087)
                             Jonathan A Strauss (#279602)
                             Ryan O. Vettleson (#312915)
                             120 South Sixth Street, Suite 100
                             Minneapolis, MN 55402
                             Phone: 612-756-7100
                             Fax: 612-756-7101
                             soniamv@sapientialaw.com
                             jons@sapientialaw.com
                             ryanv@sapientialaw.com

                             ATTORNEYS FOR DEFENDANT
                             ALDI INC.
